Citation Nr: 0019202	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1953 to 
July 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Honolulu, Hawaii Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a right knee disorder.  The veteran perfected an appeal of 
the April 1998 decision.


FINDINGS OF FACT

1. The medical evidence shows a recent diagnosis of a right 
knee disorder.

2. Medical records clearly and unmistakably establish that 
the veteran's right knee disorder pre-existed service.

3. The evidence does not show that the pre-existing right 
knee disorder underwent an increase in disability during 
active service.  


CONCLUSION OF LAW

The right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 
(a) (West 1991); 38 C.F.R. § § 3.303. 3.304, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A July 1956 discharge examination indicates that the veteran 
had a scar over the anterior medial aspect of the right knee 
due to an excision of the medial meniscus in 1953.  

Private medical reports from November 1979 show that the 
veteran received treatment for right knee pain and an X-ray 
report revealed an impression of mild osteoarthritis and 
degenerative joint disease of the right knee.  

A November 1979 VA Medical Center (VAMC) outpatient treatment 
report notes that the veteran had prior sugery in March 1953 
for torn cartilage of the right knee.  Other VAMC outpatient 
treatment records from November 1979 to March 1980 show that 
the veteran received constant treatment for his right knee 
disorder. 

An August 1980 private medical report shows that the veteran 
was issued a cane and knee brace to assist in alleviating his 
knee pain.  A private X-ray study undertaken in May 1988 
reflects an impression of arthritic reaction of the right 
knee.  

In written correspondence dated in July 1995, a private 
physician noted that in 1989 the veteran underwent an 
arthroscopy of the right knee for repair of a torn medial 
meniscus.  

The veteran initially claimed entitlement to VA disability 
compensation in August 1997, at which time he indicated that 
he had injured his right knee inservice. 

In March 1998, the National Personnel Records Center (NPRC) 
stated that the veteran's service medical records could not 
be located and they are presumed to have been destroyed in a 
fire.  Although a search was conducted for morning reports 
dated from January 1, to January 4, 1954 and from February 5, 
1954 to March 31, 1954, no remarks were shown pertaining to 
any injury or illness that occurred in service.  

In March 1999, the NPRC again indicated that the search for 
additional records from the Surgeon General's Office 
sick/morning reports specifically requested for Company A 
Infantry Regiment from January 4 to February 4, 1954 was 
negative for any medical evidence of a right knee injury.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  The burden of proof is on the VA to 
rebut the presumption of soundness with evidence that the 
disability pre-existed service.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, does not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  The 
veteran's statements that a pre-existing disorder worsened in 
service is not probative of aggravation of a pre-existing 
disorder.  Routen v. Brown, 10 Vet. App. 183 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

If the claim is based on the aggravation of a pre-existing 
disorder during service, the second Caluza element, in terms 
of aggravation, is satisfied if the service medical records 
document treatment for the claimed disorder during service.  
See Maxson v. West, 12 Vet. App. 453 (1999).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  

In this case, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire in 
the early 1970s at the NPRC.  Where service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The absence of service medical records 
notwithstanding, efforts have been made to obtain all 
available post-service records as well as abstracts of 
medical records from the Surgeon General's Office.  The 
veteran has not indicated the existence of any evidence that, 
if obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

III. Analysis

The veteran has provided VAMC and private outpatient 
treatment records showing that he has a right knee disorder.  
Therefore, the Board finds that the first Caluza element has 
been satisfied because there is a current medical diagnosis 
of disability.  Caluza, 7 Vet. App. at 506.  

The veteran's July 1956 discharge examination shows that the 
veteran had a scar over the anterior medial aspect of the 
right knee as a result of an excision of the medial meniscus 
in 1953.  In addition, a November 1979 private medical report 
notes that the veteran had prior surgery in March 1953 for 
torn cartilage of the right knee.  Based on the above cited 
medical evidence, the Board finds that clear and unmistakable 
evidence demonstrates that the veteran's right knee disorder 
existed prior to his entry into the service in October 1953.  
38 C.F.R. § 3.304 (b).  

Since the veteran's right knee disorder is found to have pre-
existed service, the second Caluza element is met only if the 
disorder was aggravated by service.  A pre-existing disorder 
will be found to have been aggravated during service when 
there is an increase in severity of the underlying disability 
during service, unless the increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306 (a).  
An acute exacerbation of the symptoms does not constitute 
evidence of an increase in the severity of the underlying 
disability.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The veteran's service medical records are not available to 
determine whether a right knee disorder was aggravated 
inservice, but assuming, without conceding that it was, the 
veteran has not provided any competent evidence showing that 
his current right knee disorder is related to an inservice 
disease or injury.  See Wade v. West, 11 Vet. App. 302 
(1998).  Consequently, the Board has determined that the 
claim of entitlement to service connection for a right knee 
disorder is not well-grounded.  


ORDER

The claim of entitlement to service connection for a right 
knee disorder is denied.  




_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

